                       ORDER STAYING CERTAIN PROCEEDINGS

        Local Uniform Civil Rule 16(b)(3)(B) provides that “a motion asserting an immunity

defense… stays the attorney conference and disclosure requirements and all discovery, pending

the court’s ruling on the motion, including any appeal. Whether to permit discovery on issues

related to the motion and whether to permit any portion of the case to proceed pending resolution

of the motion are decisions committed to the discretion of the court, upon a motion by any party

seeking relief.” L.U. CIV. R. 16(b)(3)(B).

       Defendants have filed a motion asserting an immunity defense. [Doc. #46]. Accordingly,

staying discovery in this case is appropriate at this time.

       If any party desires to take immunity-related discovery, it must file a motion for leave to

do so within seven (7) days hereof, setting forth the type and scope of such discovery and an

estimated time frame for constructing it. If any party objects to the motion for immunity-discovery,

it shall file its objection within four (4) days following service of the motion for immunity-related

discovery.

       IT IS, THERFORE, ORDERED that the aforementioned proceedings are hereby

STAYED pending a ruling on the immunity motion. Defendants shall notify the undersigned



                                                  1
magistrate judge within seven (7) days of a decision on the immunity motion and shall submit a

proposed order lifting the stay.

       SO ORDERED this, February 5, 2020.

                                           /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
